                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JUSTINA RETTELLE,                                )
                            Plaintiff,           )
                                                 )      No. 1:19-cv-858
-v-                                              )
                                                 )      Honorable Paul L. Maloney
GRETCHEN WHITMER, et al.,                        )
                      Defendants.                )
                                                 )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Justina Rettelle initiated this action against Michigan Governor Gretchen

Whitmer, the Michigan Attorney General, the Michigan Department of Attorney General,

and the Lansing Police Department (ECF No. 1). She was granted in forma pauperis status

on October 21, 2018 (ECF No. 4). On October 25, 2019, United States Magistrate Judge

Phillip J. Green issued a Report & Recommendation (“R&R”) recommending that the Court

dismiss the complaint for failure to state a claim upon which relief can be granted (ECF

No. 5). This matter is now before the Court on Plaintiff’s objection to the R&R (ECF No.

6). For the reasons to be discussed, the Court will overrule the objection and adopt the R&R

as the Opinion of the Court.

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with a report and

recommendation (R&R) issued by a magistrate judge, a party has fourteen days to file written

objections to the proposed findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R.
Civ. P. 72(b). A district court judge reviews de novo the portions of the R&R to which

objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (upholding the Sixth

Circuit’s practice). The district court judge may accept, reject, or modify, in whole or in part,

the findings and recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b).

       In this case, Plaintiff generally objects to the R&R’s disposition of her claim but does

not pinpoint any specific objections or errors in the R&R. Rather, she argues that she is

“entitled to the benefit of the doubt,” so dismissal is improper. This Court is not required to

address a vague or general objection. See Mira, 806 F.2d at 637. However, the Court has

reviewed the R&R and finds no error. The Court agrees with Magistrate Judge Green’s

conclusion that, while Plaintiff’s allegations are “disturbing,” the complaint makes vague

allegations against unidentified persons, asserts legal conclusions, and fails to plead facts that

state a claim upon which relief can be granted. Accordingly,

       IT IS ORDERED that the October 25, 2019 R&R (ECF No. 5) is APPROVED and

ADOPTED as the opinion of the Court.


                                                2
     IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 6) is

OVERRULED.

     JUDGMENT TO FOLLOW.

Date: December 2, 2019                    /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                      3
